         (7/04)
                                      UNITED STATES DISTRICT COURT
                                                FOR THE
                                          DISTRICT OF MONTANA

                        REQUEST FOR EARLY TERMINATION OF SUPERVISION

            NAME OF OFFENDER:                                    Melissa A. Wallace
            CASE NUMBER:                                         CR 14-13-M-DLC
            NAME OF SENTENCING JUDICIAL OFFICER:                 Chief United States District Judge
                                                                 Dana L. Christensen
            DATE OF ORIGINAL SENTENCE:                           09/26/2014
            ORIGINAL OFFENSE:                                    Theft of Government Money (Misd)
            ORIGINAL SENTENCE:                                   5 years' probation
            TYPE OF SUPERVISION:                                 Probation
            DATE SUPERVISION COMMENCED:                          09/26/2014
            ASSISTANT U. S. ATTORNEY:                            Zeno Baucus
                                                                 U.S. Attorney's Office
                                                                 2601 2nd Avenue North, Suite 3200
                                                                 Billings, Montana 59101-1478
                                                                 (406) 247-4631
            DEFENSE COUNSEL:                                     John Rhodes
                                                                 125 Bank Street, Suite 710
                                                                 Missoula, MT 59802-4424
                                                                 (406) 721-6749




                             ADJUSTMENT OF SUPERVISION SUMMARY
                         REQUEST FOR EARLY TERMINATION OF SUPERVISION

          The defendant Melissa A. Wallace was sentenced on 09/26/2014, to 5 years' probation having pled guilty
          to Theft of Government Money (Misdemeanor).

          The special assessment in the amount of$25.00 was paid off on 09/26/2014 and restitution in the amount
          of $14,866.25 was paid off on 05/18/2017. There have been no formal violation reports to the Court.

          Miss Wallace's term of probation is due to expire on 09/25/2019. At this time, I am requesting the Court
          consider granting early termination of probation as he has met the criteria set out in 18 U.S.C.§ 3564(c)
          and the Monograph 109, Supervision of Federal Offenders for early termination. U.S. Probation
          resources would be better served elsewhere and such a privilege, if granted by the Court, would be an
          appropriate recognition of Ms. Wallace' efforts on supervision.




----- ----·---           -------·--~-------
 Report on Offender Under Supervision
 Request for Early Termination
 Name of Offender:
 Page2

  The United States Attorney's Office and defense counsel were consulted and have no objections to the
  defendant's early termination from supervision. Therefore, the U.S. Probation Office respectfully
  requests the defendant be discharged from supervision. Thank you for your consideration in this matter.


  Approved by:                                        Respectfully submitted,


  R"~*? R fr~ 11/rn/;T
  Brian Farren         Date                   by      N me: Teri M. Woo
  Supervising U.S. Probation Officer                   .S. Probation Officer
  Date: November 29, 2018                             Date: November 29, 2018




                                                   Order of Court

       Pursuant to the above report, it is ordered that the defendant be discharged from supervision and the
proceedings in the case be terminated.

       Dated this   2...'(~            day of _    _:......:c+:J------'-----•   2018.



                                                   Dana L. Christensen
                                                   Chief United States District Judge



Comments:
